Martin Ch. J.

dissenting.

I do not concur with my brethren. I think the present incumbent of the office of .Recorder was, and could only be, appointed 'for the temporary period which would intervene between the occurrence of the vacancy and the next general election. This is in accordance with the whole theory of popular elections, and I do not think the legislature intended to make an exception in this office, and confer upon the common council of Detroit a power which the constitution has with- . held from the Governor in parallel cases.